PER CURIAM.
Phillip Paul Goodyear appeals the district court’s judgment dismissing his 42 U.S.C.A. § 1983 (West Supp.2001) complaint. We have reviewed the record and the district court order and find no error. Accordingly, we affirm on the reasoning of the district court. See Goodyear v. Catoe, CA-01-20-BD (D.S.C. filed Oct. 19, 2001; entered Oct. 22, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.